Citation Nr: 0408961	
Decision Date: 04/07/04    Archive Date: 04/16/04

DOCKET NO.  00-18 886A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Nashville, 
Tennessee


THE ISSUE

Entitlement to a rating in excess of 20 percent for service-
connected duodenal ulcer.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


INTRODUCTION

The appellant is a veteran who had active duty service from 
December 1962 to December 1965.  

This case is before the Board of Veterans' Appeals (Board) on 
appeal from a May 1999 rating decision by a Regional Office 
(RO) of the Department of Veterans Affairs (VA).  In August 
2003, the veteran testified at a Board hearing at the RO.  

Although the veteran also indicated that he wished to appeal 
in connection with a cervical spine disability issue, he 
indicated in a written statement received in December 2000 
that he no longer wished to pursue an appeal as to that 
issue.

This appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the veteran 
if further action is required on his part.


REMAND

The veteran testified during his August 2003 hearing that his 
duodenal ulcer disability has increased in severity since his 
last VA examination in May 2000.  While a new examination is 
not required simply because of the time which has passed 
since the last examination, VA's General Counsel has 
indicated that a new examination is appropriate when there is 
an assertion of an increase in severity since the last 
examination.  VAOPGCPREC 11-95 (1995).  Accordingly, the case 
must be returned to the RO for such an examination.  

Accordingly, this matter is REMANDED to the RO for the 
following:

1.  The RO should review the record and 
take any necessary action to ensure 
compliance with all VCAA notice and 
assistance requirements.  The RO should 
ensure that the veteran is furnished 
proper notice in compliance with 38 
C.F.R. § 3.159(b)(1), including notice of 
(a) the information and evidence not of 
record that is necessary to substantiate 
his claim, (b) the information and 
evidence that VA will seek to provide, 
and (c) the information and evidence that 
the veteran is expected to provide.  See 
Quartuccio v. Principi, 16 Vet.App. 183 
(2002); Charles v. Principi, 16 Vet.App. 
370 (2002).  

2.  The veteran should be scheduled for 
an appropriate VA examination to 
determine the current nature and severity 
of his service-connected duodenal ulcer.  
It is imperative that the claims file be 
made available to and be reviewed by the 
examiner in connection with the 
examination.  The examination should 
include any diagnostic tests or studies 
for an accurate assessment of the 
disorder.  Examination findings should be 
reported to allow for evaluation of the 
ulcer disability under 38 C.F.R. § 4.114, 
Code 7305 (2003).  

3.  After completion of the above and any 
additional development deemed necessary 
by the RO, the RO should review the 
expanded record (to include medical 
evidence received from the veteran in 
August 2000) and determine if a higher 
rating is warranted.  The veteran and his 
representative should be furnished an 
appropriate supplemental statement of the 
case and afforded the opportunity to 
respond.  Thereafter, the case should be 
returned to the Board for appellate 
review.

The veteran and his representative have the right to submit 
additional evidence and argument on the matter the Board has 
remanded to the regional office.  Kutscherousky v. West, 12 
Vet. App. 369 (1999).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans Benefits Act of 2003, Pub. L. No. 
108-183, § 707(a), (b), 117 Stat. 2651 (2003) (to be codified 
at 38 U.S.C. §§ 5109B, 7112).



	                  
_________________________________________________
ALAN S. PEEVY
	Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2003).




